In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    Nos. 07-18-00291-CR

                        PATRICIA LYNN PARSONS, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 372nd District Court
                                    Tarrant County, Texas
                 Trial Court No. 1444610D, Honorable Scott Wisch, Presiding

                                       May 31, 2019

                             MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

       Patricia Lynn Parsons (appellant) appeals her conviction for “robbery causing

bodily injury” arising from her non-jury trial. Her sole issue concerns the sufficiency of the

evidence underlying the conviction. Appellant was accused of participating in a robbery

occurring in the home of Martin Dominguez. The latter was stabbed and killed during the

event and property was taken from his home by one or more of the individuals involved.

Appellant argues before us that her confession to being present and assisting two others

plan and execute the robbery was unreliable. This is allegedly so because her expert
testified that she was mentally ill, had a history of psychiatric treatment, had impaired

cognitive and intellectual functioning, and an IQ of 70. We overrule the issue and affirm.1

        The pertinent standard of review is that in Johnson v. State, 560 S.W.3d 224 (Tex.

Crim. App. 2018). We view the evidence in the light most favorable to the prosecution

and ask whether any rational trier of fact could have found each element of the offense

beyond a reasonable doubt. Id. at 226. So too do must we forgo interfering with the fact-

finder’s authority to resolve conflicts in the testimony, to weigh the evidence, and to draw

reasonable inferences from basic facts to ultimate facts. Id. In other words, the fact-

finder is free to select which witnesses and evidence to believe.                          We resolved

inconsistencies in the evidence in favor of the verdict and may not re-evaluate the weight

and credibility of the evidence or substitute our judgment for that of the fact-finder.

Bohannan v. State, 546 S.W.3d 166, 178 (Tex. Crim. App. 2017).

        Here, evidence of record not only places appellant within the decedent’s house but

also reveals that she participated in the planning and execution of the robbery. Appellant

informed the decedent that he would be visited in the wee morning hours by two

individuals who would sell him drugs. Those individuals, along with appellant, arrived as

scheduled and entered through the back door of the house carrying paraphernalia with

which to bind and interrogate their victim. They did so, then began asking where the

money was, and cut him as a means of coercing an answer. Appellant too confessed to

asking him about the money’s location. Ultimately, a male present with appellant stabbed




        1 Because this appeal was transferred from the Second Court of Appeals, we are obligated to apply
its precedent when available in the event of a conflict between the precedents of that court and this Court.
See TEX. R. APP. P. 41.3.

                                                     2
the victim in the heart. When it was over, the others took jewelry and guns from the home

and later gave appellant some dope.

       The foregoing appears in her confession. The trial court, as fact-finder, was free

to believe that evidence and her confession.        The detail exemplified by appellant’s

physical gestures and words were also telling, according to the trial court.      “It was the

most overwhelming and compelling evidence to convince me of her presence,” observed

the fact-finder. As fact-finder, it was also free to disbelieve the defense expert’s testimony

purporting to illustrate that appellant’s confession was unreliable or false due to her

mental acumen or lack thereof. And given its determination of guilt, the trial court

undoubtedly disbelieved the expert. We cannot interfere with that credibility decision.

       In short, the record contains some evidence upon which a rational fact-finder could

conclude, beyond reasonable doubt, that appellant was at least a party to the robbery

and, therefore, culpable for the robbery. See TEX. PENAL CODE ANN. § 7.02(a)(2) (West

2011) (stating that a person is criminally responsible as a party for an offense committed

by another if, acting with intent to promote or assist the commission of the offense, he

solicits, encourages, directs, aids, or attempts to aid the other person to commit the

offense); see also id. § 29.02(a) (West 2019) (stating that a person commits robbery if, in

the course of committing theft, and with intent to obtain or maintain control of property, he

intentionally, knowingly, or recklessly causes bodily injury to another). Accordingly, we

affirm the trial court’s judgment of conviction.

                                                                 Per Curiam




                                              3